NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                  BARBARA CENITE; BARBARA CENITE,
                       as parent and natural guardian
                    for her minor son, DOLUN CENITE,
                              Plaintiff/Appellant,

                                         v.

               CITY OF PHOENIX, an Arizona municipality,
                          Defendant/Appellee.

                              No. 1 CA-CV 15-0136
                                FILED 6-21-2016


            Appeal from the Superior Court in Maricopa County
                           No. CV2009-037121
                The Honorable John Christian Rea, Judge

                                   AFFIRMED


                                     COUNSEL

Treon & Aguirre, PLLC, Phoenix
By Richard T. Treon
Co-Counsel for Plaintiff/Appellant

Treon & Shook, PLLC, Phoenix
By Daniel B. Treon
Co-Counsel for Plaintiff/Appellant
Iafrate & Associates, Phoenix
By Michele M. Iafrate
Counsel for Defendant/Appellee



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Andrew W. Gould joined.


J O H N S E N, Judge:

¶1            This is an appeal from a judgment entered in favor of the City
of Phoenix following a jury verdict on a personal injury claim based on
alleged negligent road design. For the reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             One day in 2008, while Barbara Cenite ("Cenite"); her
husband, Gerald Bradley Cenite; her son, Dolun Cenite; and her son's friend
were traveling eastbound on Carefree Highway, a car made a left turn in
front of them. Although Mr. Cenite attempted to brake, he could not avoid
hitting the car, and the crash caused injuries.

¶3             The Cenites sued the City of Phoenix, alleging negligence in
the design, installation, construction and maintenance of the intersection of
Carefree Highway and 27th Drive, where the accident occurred. Following
a jury verdict in favor of the City, Cenite moved for new trial. The superior
court denied the motion. Cenite timely appealed. We have jurisdiction
pursuant to Arizona Revised Statutes 12-2101(A)(1), (5)(a) (2016).1

                                 DISCUSSION

A.    Standard of Review.

¶4            We review the superior court's evidentiary rulings for a clear
abuse of discretion; we will not reverse unless unfair prejudice resulted or
the court incorrectly applied the law. See Gemstar Ltd. v. Ernst & Young, 185
Ariz. 493, 506 (1996); Conant v. Whitney, 190 Ariz. 290, 292 (App. 1997). We
view the evidence "in the light most favorable to the proponent,

1     Absent material revision after the relevant date, we cite a statute's
current version.


                                     2
                           CENITE v. PHOENIX
                           Decision of the Court

maximizing its probative value and minimizing its prejudicial effect." State
v. Kiper, 181 Ariz. 62, 66 (App. 1994).

B.     Preclusion of Expert Testimony.

¶5             Cenite first argues the court abused its discretion by
preventing her highway design expert, Dr. Robert Bleyl, from testifying
about the particulars of what Bleyl opined would have been a safer design
for the intersection in which the accident occurred.

¶6             Bleyl's expert report asserted the intersection was negligently
designed because it lacked a "positive offset," meaning that a driver waiting
to turn left could not get a good view of oncoming traffic. He opined that
another consequence of the design was that it required a left-turning driver
to take a wide turn, exposing the driver to oncoming traffic for a longer time
than if the intersection was designed to have a positive offset.

¶7             In July 2014, the City moved in limine to preclude evidence
that a positive offset could have been created at the intersection by painting
the street to redirect left-turn traffic closer to the center of the street.
Although the City argued Cenite had not timely disclosed such evidence,
in response, Cenite argued she had disclosed a diagram by Bleyl that
showed such a line (called a "carrot" because of its long triangle shape)
painted on the street to direct a left-turning driver closer to the median.

¶8            The court found Cenite had disclosed Bleyl's diagram, but
noted that neither Bleyl's report nor Cenite's disclosure statements
specifically mentioned carrots, channelization (another term used to
describe how to move left-turning traffic toward the center) or lane striping.
The court further found that when the City deposed Bleyl, he said nothing
about a painted line or "carrot." At argument, the City's lawyer
acknowledged she did not ask Bleyl to elaborate about his proposed safer
design, explaining, "Because if you look at the safer design, I think Mr. Bleyl
might have been confused as to what that might encompass, so I didn't feel
the need to have to address that with him."

¶9            Cenite argues she should not have been penalized because the
City deliberately did not examine Bleyl about his safer design. Although
the City's explanation for its failure to ask Bleyl about his safer design is
questionable, the court found that Bleyl had the opportunity to address line
striping during the deposition but never did:

       [T]here were numerous places in the deposition where
       questions were asked of Dr. Bleyl that were sufficient that if


                                      3
                           CENITE v. PHOENIX
                           Decision of the Court

      Dr. Bleyl possessed the opinion that either of these two,
      channelization or lane striping, were defects in the
      intersection, he should have mentioned it. That his failure to
      mention it at all in the course of the questioning in the
      deposition indicates that he either had the opinion and failed
      to disclose it when he should . . . or he didn't have [the
      opinion].

¶10            We need not decide whether the court abused its discretion in
granting the motion in limine because Cenite cannot show that the ruling
prejudiced her. Cenite's negligence claim required proof that the City's
intersection design was unreasonably dangerous. Although the court
barred her from offering evidence about how lane striping or "carrots"
could have created a positive offset in the intersection, Cenite needed to
show only that the intersection was negligently designed, not how to make
the intersection safer.

¶11           The court's order did not prevent Bleyl from describing to the
jury how the City's design was unreasonably dangerous because it resulted
in a negative offset, not a positive offset. As Bleyl testified:

      There are several factors. The one I was just referring to has
      to do with the travel distance that she has to travel in order to
      clear the oncoming traffic. . . .

                               *       *       *

      In order for [the left-turning driver] to make this turn from
      this lane and go clear over and clear the curb line, she has to
      travel roughly a hundred feet. And at the typical turning
      speed, 10, 15 miles per hour, to cover a hundred feet, traffic
      that's coming at her that's going to be a danger to her,
      anything closer than about 400 to 500 feet up the roadway is
      going to arrive before she clears the intersection.

Bleyl also explained how the negative offset impeded a left-turning driver's
sight line:

      That is the vehicle is – it's blocking your view . . . you can't see
      past it. If we were moved over to the left and it were moved
      up to the right so that we could see down the left side of that
      vehicle and see the roadway beyond, that would be called a
      positive offset.      That's desirable.      Negative offset is
      undesirable.


                                       4
                            CENITE v. PHOENIX
                            Decision of the Court

Asked whether the negative offset was a design defect, Bleyl responded: "It
is undesirable, it's a design defect, and it's contrary to the design plans that
the City of Phoenix was using at that particular time to approve left turn
lanes."

¶12             Moreover, before closing argument, Bleyl testified again and
explained that a positive offset could have been created by narrowing the
median so that a left-turning driver could be directed closer to a location
with better visibility. At closing, Cenite's counsel showed the jury Bleyl's
safer design diagram and explained how to create positive offset: "This is
what Dr. Bleyl indicated to you, a safe design standard would be. It would
involve a vehicle here, vehicle here, and a four-foot wide median, and
position in traffic such that you could see right around[.]" Furthermore, the
City's expert, Dr. Jim Lee, testified he agreed that a positive offset could be
created by narrowing the median, thereby allowing left-lane traffic to move
over far enough so that the left-turn driver's visibility is unimpaired. Asked
about the merits of a positive offset design, he stated, "I would not agree
that it's the safest. We hope it is. . . . Intuitively, I think it's safer."

¶13             Lee's testimony, along with Bleyl's, was sufficient to provide
the jury with information about the desirability of a positive offset at the
intersection. Although evidence about "carrots" and "line striping" would
have informed the jury about how a road design could create the desired
positive offset, such evidence was not required to understand that a design
with a negative offset could be unreasonably dangerous, particularly when
the City did not contend it would have been impossible to create a positive
offset at that location. Accordingly, Cenite cannot show how granting the
City's motion in limine prejudiced her.

C.     One-Expert Rule.

¶14            Cenite next argues the court abused its discretion by allowing
the City to call both Lee, its retained expert, and another witness, Kerry
Wilcoxon, in violation of Arizona Rule of Civil Procedure 26(b)(4)(D),
which provides that, "[i]n all cases . . . each side shall presumptively be
entitled to only one independent expert on an issue, except upon a showing
of good cause."

¶15           The City sought to have Wilcoxon testify about the safety
performance of the intersection and the City's standard design guidelines
for medians. At trial, Cenite objected to allowing Wilcoxon to testify about
the City's design standards, arguing that Lee already had provided expert
testimony on behalf of the City about those same issues.



                                       5
                           CENITE v. PHOENIX
                           Decision of the Court

      [Court]: Isn't this [exhibit] the one Bleyl testified about?

      [Cenite]: Yes, Your Honor. It's also the one that you wouldn't
      let me call Heidi Young to testify about, whose [sic] the one
      who actually identified it and who was here in 2002 and 2004
      when this was the applicable design standard. [Wilcoxon]
      wasn't even here then. He didn't come until 2004, after the
      intersection has been approved. [City's counsel is] basically
      using him now as a clean-up person without any disclosure
      that he's going to testify to try to rebut Bleyl. This is Dr. Lee's
      area of expertise.

      [Court]: [Toward counsel for the City] Given your
      introduction, I mean you have a design expert, you have a
      reconstructionist. I mean, you're going to be asking him stuff
      that's not his personal knowledge but giving opinions, right?

      [City]: I'm a little bit confused what [counsel for Cenite is]
      arguing and what you're saying. There's a difference between
      what Mr. Wilcoxon and what Mr. Lee are going to testify to.
      He's our City of Phoenix expert. Hedi Young was not our City
      of Phoenix expert. He's going to testify as to what this
      document is. Bleyl had his opinion as to what this document
      was.

      [Cenite]: Your honor, this is two experts on one issue, and I
      object to him being able to testify about this.

                               *      *       *

      [Court]: Overruled.

¶16            The City contends that Wilcoxon, a City employee, was
designated to testify on behalf of the City pursuant to Arizona Rule of Civil
Procedure 30(b)(6), not as an independent expert. It contends that under
Ariz. Dep't of Revenue v. Superior Court, 189 Ariz. 49 (App. 1997), Wilcoxon
cannot be considered an independent expert because he is a City employee.

¶17          In Arizona Department of Revenue, we held that the party's
employee was not an independent expert within the meaning of Rule 26.
189 Ariz. at 50. Interpreting a previous version of Rule 26(b)(4)(D), we
determined the "one independent expert" limitation did not preclude a
party from calling both an independent expert and an employee to give
expert testimony. By the same reasoning, because Wilcoxon is an employee


                                      6
                           CENITE v. PHOENIX
                           Decision of the Court

of the City, not an expert retained to provide an expert opinion, the court
did not abuse its discretion in overruling the objection to his testimony.

¶18            Cenite also asserts that Wilcoxon's testimony was improper
because he had no knowledge of the relevant City standards at the time the
intersection was constructed, nor did he have anything to do with the
review or approval of the planning of the intersection. Wilcoxon, a City
employee for nearly 11 years, served as the City's director of safety and
neighborhood traffic. His job duties included analyzing traffic-crash data.
Wilcoxon also explained the City's record-keeping process and typical
design guidelines. Although he did not remember reviewing the design of
the intersection at which the accident occurred, he confirmed that the City
approved the design. On this record, the court did not err in allowing in
Wilcoxon's testimony.

D.     Subsequent Remedial Measures.

¶19            Cenite also contends that because Wilcoxon was allowed to
testify that the design of the intersection was not defective, she should have
been able to call a witness to impeach him with evidence that after the
accident, the City modified the intersection to establish a positive offset for
left-turning drivers.

¶20            Under Arizona Rule of Evidence 407, evidence of subsequent
remedial measures is not admissible to prove negligence or culpable
conduct, but "the court may admit this evidence for another purpose, such
as impeachment . . . ." Cenite contends "Wilcoxon was allowed to render
his opinion that the roadway was entirely safe at the time of the accident
based on his post-accident inspection." Although Wilcoxon testified the
intersection was operating safely at the time of the accident, he did not
assert it was "entirely safe." During cross-examination, Wilcoxon testified
that the intersection was performing as safely as other similar intersections:

        [Counsel]: And you concluded it was a perfectly safe
       intersection, didn't you?

       [Wilcoxon]: I wouldn't characterize it as that. I said the
       intersection was performing safely. Any time you have
       vehicles crossing paths, or even vehicles driving the same
       direction, you have the potential for wrecks. But it was – from
       an engineering design standpoint, I concluded that it was
       operating safe and was operating within or below actually the
       ranking and – or I shouldn't say the ranking but the crash
       performance of other similar intersections.


                                      7
                            CENITE v. PHOENIX
                            Decision of the Court

¶21           Following this testimony, Cenite moved to allow evidence of
subsequent remedial measures the City took to enhance the safety of the
intersection. After considering the request, the court found that none of the
Rule 407 exceptions applied.

       There is . . . none of the exceptions in the rule that would apply
       to letting them in. [Wilcoxon's] testimony is . . . intended to
       address the Plaintiff's witness' testimony regarding their
       personal observations of lines of sight and what they could
       observe. In that limited sense, it does not - it addresses
       plaintiff's witnesses, and the question is, is it unfair to allow
       that testimony without opening the door to all the others. The
       Court finds that it is not - that this testimony does not open
       the door to broader testimony that would not be otherwise
       admissible. You can certainly question him about his
       personal observations and the circumstances in which he
       made them.

¶22           Evidence of subsequent remedial measures is admissible for
impeachment purposes when "the defendant goes beyond stating that the
original condition was safe or adequate, and attempts to make exaggerated
claims that the condition was the safest possible." Johnson v. State, Dep't of
Transp., 224 Ariz. 554, 559, ¶ 23 (2010) (quotation omitted). Although
Wilcoxon did testify the intersection was operating safely, his statements
did not amount to an exaggerated claim regarding the safety of the
intersection.

¶23           "The overarching purpose of Rule 407's 'impeachment'
provision is to allow a party to refute evidence that, if left uncontroverted,
would create an unfair advantage or misleading impression for the other
party who seeks to exclude any evidence of subsequent measures." Id. at
560, ¶ 25. Accordingly, evidence of subsequent remedial measures is
admissible for impeachment under Rule 407 only if it contradicts a party's
statements. See id. In this case, Wilcoxon had not testified that the
intersection was designed in the safest way possible or that it could not
have been designed any more safely. Thus, evidence of subsequent
remedial measures would not have contradicted Wilcoxon's comments.
Instead, such evidence would have allowed Cenite to prove the elements of
negligence by way of subsequent remedial measures, which "directly
contradicts the assumptions that support the general rule . . . ." Id. at 560, ¶
25, n.3 (quotation omitted).




                                       8
                           CENITE v. PHOENIX
                           Decision of the Court

E.     Preclusion of Deposition Testimony.

¶24          Cenite also argues the superior court abused its discretion in
denying her request to offer deposition testimony of two City employees,
Heidi Young and Jason Turnbaugh. Cenite said she wanted to read their
depositions because Turnbaugh identified Young as the City employee who
approved the design of the intersection. As the court noted, however,
Young denied having anything to do with the approval of the design.
Cenite, however, persisted:

       It's my position the jury should have the opportunity to hear
       her testimony in order to be able to compare it to what
       Turnbaugh is saying about who approved or didn't approve
       of this design, because to this day we still don't know who
       within the City did the approval or disapproval of that
       design.

¶25          Before ruling, the court confirmed the City had disclosed its
design manual (which identified a policy against negative offsets and
discussed proper median widths) and that Bleyl would be able to testify
about the City's design standards, based on the City's disclosures.
Accordingly, the court found Young's deposition not relevant:

       [B]ecause the City did not produce [Young] to speak for the
       City on the design standards and . . . the plaintiff has
       adequate proof because they got the manual, and Dr. Bleyl is
       willing to say this is the City's manual and here's what it says
       and I rely on that, then the plaintiff's not prejudiced and it's
       probably not fair to the City to allow Heidi Young to put
       words in their mouth when they didn't produce her to say
       that. And then her description of the process is really
       irrelevant.

¶26           Cenite argues the court should have allowed Turnbaugh's
and Young's testimony to be read because it related to the City's standard
of care. But as the court found, Bleyl could testify about the City's standard
of care. Although Cenite argues that without Turnbaugh's and Young's
deposition testimony, Bleyl could not testify that the City violated their own
standard, the record does not support her contention. On more than one
occasion, Bleyl testified that the City of Phoenix did not conform to its own
design standards in constructing the intersection.

¶27           Cenite further contends the court abused its discretion when
it limited her examination of Michael Cynecki, a City employee whom


                                      9
                          CENITE v. PHOENIX
                          Decision of the Court

Cenite wanted to question about the City's policy on negative offsets. The
court ruled Cenite could not ask questions of Cynecki that went "beyond
his background." The City objected to the proposed examination, arguing
Cynecki was "not authorized to offer opinions on behalf of the City of
Phoenix." The court allowed Cenite to examine Cynecki, but ruled that any
question asking him to "express an opinion that would be attributable to
the City of Phoenix as to the safety or design features would be subject to
objection." As it turned out, Cynecki testified he did not recall his
involvement in the intersection design.

¶28           Even if the court erred by limiting questioning of Cynecki,
Cenite cannot show prejudice. Before ruling, the court confirmed that
Cenite had the relevant information regarding the City's standard of care,
and it verified that Bleyl had sufficient facts on which to form an opinion
about whether the City adhered to its standard of care. Under these
circumstances, we affirm the court's ruling.

F.    Lack-of-Notice Defense.

¶29          Cenite further contends the court erred by allowing the City
to offer evidence regarding the City's lack of knowledge of the
dangerousness of the intersection. Cenite correctly asserts that to prevail
on her claim of negligent design, she was not required to show the City
knew the intersection was dangerous. See Isbell v. Maricopa County, 198
Ariz. 280, 283, ¶ 12 (2000) ("[A] plaintiff need not establish 'notice' if a
government agency itself creates or causes the dangerous condition.").

¶30           During the City's mini-opening, it explained that Wilcoxon
would testify that the City had not received any notice of any safety
concerns at the intersection. Cenite immediately moved for mistrial,
arguing that no legal basis existed for the City to argue that notice was an
element of the negligence claim. The court denied the motion, stating that
the jury would be instructed on the law. Cenite objected again during the
City's opening statement and the court again responded that the jury would
be instructed on the law at the end of the case.

¶31          Cenite does not cite any instance in which the court allowed
the City to argue that notice was an element of the Cenite's negligence
claim, nor does she identify any instance where the court appeared to
endorse the view that Cenite needed to prove notice. Moreover, the court
did not allow the City to examine Wilcoxon about notice:




                                    10
                            CENITE v. PHOENIX
                            Decision of the Court

      [Court]: Bleyl testified about a number of accidents. So he's
      certainly entitled to testify about that. What's the relevance of
      making this the fourth safest? What's the relevance of that?

      [City]: For example, the report that I'm showing now, the
      MAG report, it has the safety ranking of this intersection and
      three years prior to the collision.

      [Court]: What's the relevance of that?

      [City]: The relevance is it shows the City of Phoenix had no
      idea that it was an unsafe intersection.

      [Court]: Well, that's – what's that relevant to?

      [City]: It's notice issue -

      [Court]: Failure to meet standard care, notice is not required.
      They designed it; they approved the design. It's – that's
      enough notice.

      [City]: I accept that argument coming from the Court.
      However, if plaintiff's counsel is going to continue to argue
      that this intersection has evolved over time and therefore the
      city should have known that the design became unsafe at
      some point, then notice has to become an issue.

      [Court]: Bleyl's testimony is negative offset, has always been.

                                *     *      *

      [Court]: Let's – what else is it relevant to?

      [City]: It's only relevant to notice, Your Honor.

                                *     *      *

      [Court]: And that's not required.

¶32           The jury was never instructed that it would be required to
determine whether the City had notice that the intersection was dangerous.
Because the jury was properly instructed, and the court never endorsed the
view that notice was an element of Cenite's claim, the court did not err in
denying counsel's motion for mistrial.



                                     11
                            CENITE v. PHOENIX
                            Decision of the Court

G.     Hearsay Statements.

¶33          Cenite argues the court erred in excluding, on hearsay
grounds, statements by Ashley Smith, the left-turning driver who collided
with the Cenites. Cenite argues the testimony should have been allowed
under the residual exception to the hearsay rule, Arizona Rule of Evidence
807.

¶34           Although Smith gave three post-accident interviews, she was
not available to testify at trial. The court granted Cenite a continuance to
secure deposition testimony from Smith and her sister, who was in the car
with her at the time of the accident, but Smith refused to cooperate.
Although counsel traveled to California, where he believed Smith was
living, he was unable to meet with her because Smith's father refused to
verify her whereabouts. Consequently, Cenite moved pursuant to Rule 807
to admit Smith's statements. In response, the City argued that Smith's
statements did not meet the circumstantial guarantees of trustworthiness
required by Rule 807.

¶35         Pursuant to Rule 807, hearsay that does not fall under any
exceptions may be admitted if:

       (1) the statement has equivalent circumstantial guarantees of
       trustworthiness;

       (2) it is offered as evidence of material fact;

       (3) it is more probative on the point for which it is offered than
       any other evidence that the proponent can obtain through
       reasonable efforts; and

       (4) admitting it will best serve the purposes of these rules and
       the interests of justice.

Under this rule, an out-of-court statement must have "equivalent
circumstantial guarantees of trustworthiness . . . ." State v. Burns, 237 Ariz.
1, 20, ¶ 69 (2015). In deciding whether a statement is trustworthy, we
consider, among other things, "the spontaneity, consistency, knowledge,
and motives of the declarant . . . to speak truthfully . . . ." Id. (quotation
omitted). Following argument, the court found that Smith's statements to
the investigator did not "provide anything close to guarantees of
trustworthiness equivalent to the recognized exceptions to the hearsay
rule."



                                       12
                            CENITE v. PHOENIX
                            Decision of the Court

¶36           Police interviewed Smith the day of the accident, and a City
investigator interviewed her twice thereafter. She made inconsistent
statements about whether a left-turning driver was in the opposite lane
(directly across the intersection from her). When police interviewed Smith
on the day of the accident, she said no car was waiting to make a left turn
on the opposite side of the street facing her as she waited to turn left. In a
second interview by a City investigator about six months later, however,
Smith said a minivan or SUV may have been in the opposing left-turn lane.
In a follow-up interview with the investigator, Smith again said an SUV
was in the left-turn lane across from her. With Cenite's motion to admit
Smith's statements, Cenite included the report by the City investigator, who
stated:

       [W]hen I asked [Smith] why she did not see the Cenite vehicle,
       she mentioned that an SUV that was stopped in the eastbound
       left turn lane, and also the high speed at which the [Cenite
       vehicle] was traveling. I sensed, although this is speculation,
       that she may have been counseled by someone about how she
       should respond to my inquiries in this regard.

Moreover, Smith's sister told both the officer and the City investigator that
no car was in the opposing left-turn lane. The court also found Smith and
her sister to have "strenuously resisted efforts by the Plaintiffs to depose
them or have them appear at trial."

¶37            The court found Smith’s statements lacked sufficient
trustworthiness to be allowed under Rule 807. It held it would be "contrary
to the interest of justice for this case to be determined by the parties arguing
inferences from ambiguous, inconsistent, and contradictory hearsay
statements from witnesses who have repeatedly manifested their intention
to avoid giving sworn testimony."

¶38           On this record, we cannot conclude the court erred in finding
that the statements did not have the required circumstantial guarantees of
trustworthiness. Moreover, even if the court had abused its discretion in
denying Cenite's motion, she has not demonstrated prejudice.

¶39           Cenite's theory of liability was that the intersection's negative
offset had two necessary consequences – the sight obstruction and the
increased distance a left-turning driver needed to travel to get through the
intersection. Thus, even without Smith's statement that another driver was
waiting in the opposite left-turn lane, the jury still could find the




                                      13
                          CENITE v. PHOENIX
                          Decision of the Court

intersection was negligently designed because it required left-turning
drivers to travel a longer distance. As counsel explained to the jury:

      [G]ranted there is no evidence, per se, of any vehicle over here
      that blocked Ashely Smith's view on the day of the accident.
      That doesn't decide the case one way or the other. That just
      simply means we weren't able to prove to you what might
      have happened out there.

Additionally, counsel used the testimony of Erin Maw, a witness to the
accident, to allow the jury to infer that another vehicle had obstructed
Smith's vision.

      Erin Maw told you, "I thought she was confused." Why was
      she confused? We don't know because we never heard from
      her. But you can look at the intersection and figure it out for
      yourself why a left-turning vehicle might be – driver might be
      confused about what's going on at that intersection,
      particularly on a busy Sunday afternoon[.]

On this basis, the jury could have decided another driver obstructed Smith's
view. Accordingly, because the jury heard evidence to support both of
Cenite's theories of causation, Cenite cannot show prejudice.

H.    Deprivation of Right to Trial.

¶40            Cenite finally argues that the court erred in denying her
motion to clarify the status of her son, Dolun, in the lawsuit. She contends
the court was deprived of jurisdiction over Dolun's claim when it decided
"that Barabara Cenite should be the sole Plaintiff, making no mention of
Dolun even though he was over eighteen years of age." Cenite, however,
filed suit on behalf of Dolun, first as his parent and then as his temporary
guardian when he turned 18. Cenite notified the court when she was
appointed Dolun's temporary guardian, and she asked the court to amend
the caption of the posting on the courtroom door to reflect the change in
status. In response, the court agreed to modify the posting to indicate that
"Barbara Cenite on behalf of Dolun Cenite is the Plaintiff and the only
Defendant is City of Phoenix." Accordingly, the record does not support
Cenite's contention that she was not allowed to appear as the legal
representative for Dolun.




                                    14
                          CENITE v. PHOENIX
                          Decision of the Court

                             CONCLUSION

¶41           For the foregoing reasons, we affirm the judgment entered in
favor of the City and the superior court's order denying the motion for new
trial.




                                :AA




                                      15